No. 14397

              I N THE S P
                       U-        C W O THE STATE O m A N A
                                 O    F           F

                                         1979



THE S A E O r n A N A ,
     C T F
     '

               Plaintiff and Respondent,

       -VS-


YOLANIX EXAKELY,

               Defendant and Appellant.



Appeal from:     D i s t r i c t Court of t h e Eighteenth Judicial D i s t r i c t ,   ,

                 Honorable Jack D. Shanstram, Judge presiding.

Counsel of Record:

    For Appellant:

        Bolinger, Higqins and Andes, Bozeman, Mmtana
        Roy Andes argued, Bozeman, Montana

   Fort Respondent :

       Hon. Mike Greely, Attorney General, Helena, Wntana
       Donald White, County Attorney, B o z m , Montana
       Mike Lilly argued, Deputy County Attorney, Bozeman, Wntana



                                          Sutmitted:      March 13, 1979

                                             Decided:   MAR 2 2 1 7 7 1
Filed : MAR   2 "979
Mr. Chief Justice Frank I. Haswell delivered the Opinion of
the Court.
        This is an appeal by defendant from her conviction of
criminal trespass to property following a jury trial in the
District Court of Gallatin County.
        The incident forming the basis of the charge occurred
on May 14, 1977, on land owned by the Montana Fish and Game
Department near Three Forks, Montana.      The complaint charged
that defendant Yolanda Blakely "knowingly entered or remained
unlawfully, and allowed cattle to enter and remain upon the
premises   . . ." in violation   of section 94-6-203(1)(b), R.C.M.
1947.   This statute is now codified as section 45-6-203(1)(b) MCA.
         Defendant was tried and convicted of this misdemeanor in
justice court.   She appealed this conviction to the District
Court of Gallatin County.    She was tried de novo, convicted by
jury, and sentenced to pay a fine of $400.      She now appeals this
latter conviction to this Court.
         Defendant lives with her husband and family on a tract
of land near Three Forks, Montana where they raise cattle.      Ad-
joining their property on the west is land owned by the Gillespies;
adjoining the Gillespie land on the west is a tract of land owned
by the Montana Fish and Game Department.      All three tracts are
bordered on the south by Carpenter's Lane, an unpaved rural road.
        The Fish and Game property was fenced with gates at both
the southeast and southwest corners that border Carpenter's Lane.
In April 1977 the southeast gate was locked and wired shut.        Signs
were posted at both gates containing Fish and Game Department
rules and regulations.   One of these rules stated "Livestock
grazing allowed only with a lease."     The sign on the southeast
gate had been removed prior to the alleged offense, but the sign
on the southwest gate had remained in place.      Defendant had read
at least one of the signs.
        During the early part of 1977 because of a feed shortage,
defendant allowed her cattle to graze along Carpenter's Lane.
The State's evidence indicated that both before and after the
signs were posted but before May 14, 1977, defendant had been
seen herding her cattle along Carpenter's Lane and then onto the
Fish and Game land through the southeast gate; that her cattle
had been seen on the property; and that she had been seen driving
her cattle away from the property.      Defendant denied having ever
driven her cattle onto that tract of Fish and Game land.
         Defendant testified that on May 14, 1977 she had been
grazing her cattle along Carpenter's Lane but about 5:30 p.m.
had locked them in a 60 acre pasture.      A Fish and Game warden
patrolling the area noticed that the gate on the Fish and Game
property was down and cattle were grazing on the property.       He
went to defendant's house and told defendant her cattle were on
the Fish and Game property.
         Defendant contends she did not intentionally place her
cattle on the Fish and Game property.      She asserts that since
her fence and the Fish and Game fence and gate were in such poor
condition, the cattle must have wandered out of her property and
onto the Fish and Game land.      Because of a rainstorm and because
she was tired, defendant did not remove her cattle until early
the next morning.
         At trial there was no direct evidence that defendant had
entered the Fish and Game property on May 14, 1977 or that she
had driven her cattle onto the Fish and Game land on that date.
The evidence was entirely circumstantial.
         Defendant has raised several specifications of error.
We consider two issues controlling:      (1) the sufficiency of the
evidence to support the conviction, and (2) whether trespassing
cattle violates the statute.
         The complaint charges defendant with violation of section

94-6-203 (1) (b), R.C.M.   1947, now section 45-6-203 (1)(b) MCA, by
reason of two acts:   (1) knowingly entering and remaining
unlawfully on Fish and Game property, and (2) allowing cattle
to enter and remain upon Fish and Game property.
        Section 94-6-203 (1)(b), R.C.M. 1947 provides :
        "Criminal trespass to property. (1) A person
        commits the offense of criminal trespass to
        property if he knowingly:


        "(b) enters or remains unlawfully in or upon
        the premises of another."
        A companion statute defines the meaning of the phrase
"enter or remain unlawfully":
        "94-6-201. Definition of 'enter or remain unlawfully'.
        A person enters or remains unlawfully in or upon     ...
        premises when he is not licensed, in;ited, or-other-
        wise privileged to do so. A person who enters or
        remains upon land does so with privilege unless
        notice is personally communicated to him by an author-
        ized person or unless such notice is given by posting
        in a conspicuous manner."
        Defendant did not commit criminal trespass in violation
of the statute by knowingly entering or remaining unlawfully on
Fish and Game property in this case.     It is undisputed that the
property was open to the public.    Warden Hagenston of the Fish
and Game Department so testified.     Defendant as a member of the
public was entitled to enter and remain upon the property and
could commit no crime or unlawful act in so doing.     Furthermore
there is no evidence that defendant was on the Fish and Game
property on the date charged, May 14, 1977.     There is a complete
failure of proof of unlawful entry or unlawfully remaining on
the property by the defendant.
        The second act charged against the defendant, viz. allow-
ing cattle to enter and remain upon Fish and Game property, is
not a crime under the statute.     There is no mention of trespassing
cattle in the statute nor liability of the owner thereof for
violation of the statute.   The former statute making herding of
cattle onto another's land a criminal trespass was repealed in
1973.      Ch. 513, Sec. 32, 1973 Laws of Montana.    The cross-
reference table relating the repealed statute to the present
statute does not expand the scope or plain language of the
present statute under which the defendant was charged.         This
table was not enacted by the legislature and has no force of
law.      The legislature simply repealed the old statute and
enacted a new one that makes no mention of a crime by trespass-
ing livestock.     The new statute clearly applies only to a
"person" by its express language and makes only personal entry
or remaining on the premises by a person a crime.
           The landowner is not left without remedy for trespassing
cattle under Montana law.     A civil remedy for damages is pro-
vided.     Section 46-1409, R.C.M. 1947, now section 81-4-215 MCA.
A criminal remedy for malicious mischief is provided where a
person herds cattle onto another's land and causes damage.
Section 94-6-102, R.C.M. 1947, now section 45-6-101 MCA.            Avail-
able remedies under Montana law do not include a criminal sanction
under section 94-6-293(1)(b), R.C.M. 1947, now section 45-6-203(1)(b)
MCA   .
           The remaining specifications of error need not be dis-
cussed in this opinion as none would change the result in the case.
           Reversed and dismissed.

                                 ................................
                                          Chief Justice